Citation Nr: 0315399	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  95-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO) which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  A disability manifested by chronic fatigue syndrome is 
not shown by competent medical evidence to have a nexus or 
relationship to service.

2.  A low back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

3.  Diabetes mellitus is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service.

4.  The veteran's preexisting psychiatric disability 
underwent no increase in severity during his period of active 
service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  The veteran's diabetes mellitus was not incurred in or 
aggravated by service, to include exposure to herbicides 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.309 (2002).

4.  A psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
hospital records from Ball Memorial Hospital dated March 
1965; VA hospital records dated August 1967 to January 1968; 
report from Jackson Clinic dated July 1985; reports from 
L.S.W., Clinical Psychologist dated September 1992, October 
1992, and June 1995; statements from G.L.C., M.D., dated 
November 1992 to June 1995; hospital records from Community 
Hospital of Anderson dated August 1993; VA examinations dated 
October 1992, January 1996, June 1999, September 1999, and 
May 2002; statement from Anderson Family Health Specialists 
dated March 2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In a November 2001 supplemental statement of the case and a 
September 2002 statement of the case, the veteran was 
informed of the VCAA.  In accordance with the requirements of 
the VCAA, he was informed of what evidence and information VA 
would be obtaining.  They explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as psychoses and diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

A.  Chronic fatigue syndrome

Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of chronic fatigue syndrome.  The 
veteran's April 1967 separation examination did not diagnose 
chronic fatigue syndrome.

At his May 2002 VA examination, the veteran denied any acute 
onset of a fatigue condition.  He indicated that for the past 
20 years he noticed some gradual increase in general fatigue 
and tiredness.  He reported that his fatigue was not limiting 
him on any activities of daily living, although they do not 
seem very strenuous at this point, but he did not state that 
his fatigue was interfering with these.  The veteran denied 
any low-grade fevers or any chronic non-exudative 
pharyngitis.  He indicated that every once in a while he gets 
a sore throat.  He denied any generalized muscle aches or 
weaknesses.  He reported that if he did exercise (for him 
which means walking to the mailbox) he did feel fatigue for 
about an hour afterward.  He denied frequent headaches and 
stated that currently he would get a dull pain behind his 
forehead and eyes.  He also denied migratory joint pain.  He 
did have sleep disturbance, which he attributed to having 
tinnitus.  

The examiner noted that the veteran's subjective complaints 
did not meet the requirements outlined for chronic fatigue 
syndrome.  After the physical examination, the examiner 
indicated that the presumed hepatitis C was manifesting with 
the veteran in some fatigue in which he had noticed over 20 
years.  The examiner opined that he did not think the veteran 
had chronic fatigue syndrome.  He believed from the veteran's 
past neuropsychological notes that he had chronic personality 
disorder as well as some depression and anxiety as well as 
the hepatitis C.  All of these could be contributing to his 
fatigue.  The examiner noted that the veteran was quite 
obvious in stating that he was bored with his life at this 
point and all this could be playing into fatigue.  The 
examiner further indicated that the veteran did not have any 
major or minor criteria that fit for chronic fatigue syndrome 
at this point.  He indicated that the veteran's fatigue could 
be either from his chronic hepatitis C or from depression, or 
from his diabetes.  The examiner indicated that it was 
difficult to isolate which one could be playing the major 
role, or all of them could be combining to cause fatigue.  

Analysis

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from chronic fatigue 
syndrome.  Service medical records reflect no complaints, 
treatment, or diagnosis of chronic fatigue syndrome or 
symptoms.  The May 2002 VA examiner found that the veteran 
did not suffer from chronic fatigue syndrome but a 
combination of his chronic hepatitis C, depression, and 
diabetes has led to his fatigue.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Veterans 
Appeals (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.

B.  Psychiatric disability

Background

Records from Ball Memorial Hospital dated in March 1965 show 
that the veteran was admitted with the chief complaint of 
pain in his abdomen.  During hospitalization, the treating 
physician indicated that the veteran had some sort of 
psychiatric pathology such as an inadequate personality, and 
he might be bordering on some more serious psychiatric 
disorder.  The examination indicated an impression of a 
schizoid and passive personality.  The veteran was placed on 
various tranquilizing medications, with slight improvement.  
At the time of discharge, the final diagnosis referred to 
schizoid-passive personality.

Service medical records show no complaints, treatment, or 
diagnoses of a psychiatric disability.  On the veteran's July 
1965 Report of Medical History, he indicated that he had had 
nervous trouble.  The examiner noted that the veteran had 
been seen prior to service for a nervous stomach.  The 
examination noted normal psychiatric clinical evaluation.  In 
October 1966 the records note that the veteran had dysuria 
for 2 months and was worried about having VD.  He indicated 
that he bought medicine downtown and treated himself but got 
a side effect of pain and stopped.  It was noted that the 
veteran had some anxiety about his wife finding out.  In 
November 1966, the veteran was seen for complaints in the 
left inguinal area.  He also complained of pain and redness 
of the urethra.  It was noted that it was believed this 
represented VD phobia.  The veteran's separation examination 
dated April 1967 shows normal psychiatric clinical 
evaluation.  

VA hospital records dated August 1967 to January 1968 show 
that the veteran was treated for multiple system complaints 
and it appeared he had obsessive concern about his body.  
Psychological testing showed the veteran to have bizarre, 
confused thinking, somewhere between psychotic and neurotic.  
He was seen in psychotherapy for 12 sessions where the 
strategy there was to ignore his physical complaints and 
focus on his emotional and social problems.  After a couple 
of sessions, he stopped bringing up physical complaints; 
however, as plans for leaving the hospital became more 
finalized, he regressed to discussing hardly anything but 
physical problems.  It was noted that his obsessive concern 
with his bodily functions approached that of a psychotic 
disability.  At the time of discharge in January 1968, the 
diagnosis referred to schizophrenic reaction with strong 
obsessive-compulsive features.

A report from Jackson Clinic dated July 1985 referred to 
psychological testing in which his profile suggested that he 
was experiencing an acute crisis.  It was indicated that he 
might manifest some psychotic-like symptoms, but probably was 
not truly psychotic.  The assessment was adjustment disorder 
with mixed emotional features.  

Reports from L.S.W., Clinical Psychologist, dated September 
1992 refer to the veteran seeking counseling due to 
difficulties in adjusting to his retirement from General 
Motors the previous spring, along with problems in getting 
along with his stepson.  In an October 1992 report, the 
veteran indicated that he was applying for a depressive 
disorder due to herbicide exposure in Vietnam.  He also 
indicated resentment between he and his wife over her son and 
the son's forwardness and the inability to see his biological 
son as frequently as he would like.  A report of psychiatric 
status dated in June 1995 referred to a diagnosis of bipolar 
disorder under Axis I and dependent features under Axis II.  
Psychosocial stressors were indicated as divorce and conflict 
with the veteran's daughter.

Statements from G.L.C., M.D., dated November 1992 to June 
1995 indicate that the veteran had been seen on an outpatient 
basis since February 1991 for bipolar disorder or manic-
depressive disorder.  He indicated that the veteran had a 
history of mood swings and scattered thinking.  The examiner 
stated that most of the veteran's symptoms in the distant 
past and more recently had been in the area of scattered 
thoughts and some mild depression, rather than any severe 
frank episodes of mania or severe depression.  In a June 1995 
statement to the Disability Determination Bureau, the 
examiner stated that the veteran had a diagnosis of major 
depressive episode, recurrent.  He indicated that the veteran 
had a very difficult time coping with any stressful 
situation.  He stated that the veteran worked for General 
Motors for 28 to 30 years, impulsively retiring two years ago 
when the company offered incentives for people with 28 to 30 
years.  Since retiring, he had a cash flow problem.  It was 
stated that the veteran needs someone else to structure his 
life for him.  It was indicated that he was divorced and his 
emotionally challenged daughter lived with him and both had 
poor coping skills and became very frustrated trying to solve 
life's day-to-day problems.

Hospital records from Community Hospital of Anderson dated 
August 1993 showed that the veteran was admitted to the 
stress center for accelerating symptoms of depression.  It 
was noted that he had had a number of stressors in two years, 
abruptly retiring from General Motors and a divorce.  Both 
events also led to a number of financial stressors.  Just 
prior to this hospitalization, the veteran was involved in a 
minor motor vehicle accident, sustaining damage to his car.  
It was noted that all of these things led to an increase in 
his thought disorder and increase in depressive 
symptomatology.  The discharge diagnosis was major depressive 
episode and obsessive-compulsive disorder.

A January 1996 VA examination indicated a diagnosis of 
personality disorder, not otherwise specified.  The board of 
two VA psychiatrists, who reviewed the claims folder and 
examined the veteran, opined that the veteran had features of 
schizoid and paranoid personality traits.  The examiner noted 
that anxiety was a common feature of personality disorder, 
and that there can be depression under stressful situations, 
which was probably what happened to the veteran.  It was also 
indicated that the veteran's problems began when he was 
growing up.  The diagnosis was confirmed as personality 
disorder with nervous breakdowns during stressful situations.

At a June 1999 VA examination, the examiner indicated that 
the veteran voiced numerous physical complaints and indicated 
that he took Perphenazine and Amitriptyline for his mental 
health and that if he did not take his medications, he would 
become paranoid and have hallucinations.  The veteran 
reported having problems with his daughter and son, both of 
whom had some emotional problems.  He also indicated that he 
had some financial difficulties, leading to bankruptcy.  The 
diagnoses were schizophrenia, major depressive disorder, and 
dysthymia, by history only under Axis I.  Axis II referred to 
personality disorder, not otherwise specified, with cluster A 
traits.  

At a September 1999 VA examination, the veteran reported 
anxiety because his son had been missing school and he, the 
veteran, could be arrested on this account.  The veteran also 
indicated that he had a lot of financial problems, and he 
could not manage his finances.  He reported that his 
depression and anxiety had not changed in the past year.  
After examining the veteran, the examiner indicated that he 
could find no current psychiatric diagnosis under Axis I, and 
that under Axis II, the veteran met the diagnostic criteria 
for schizoid personality disorder.  The examiner noted that 
the veteran had a schizoid personality disorder with 
transient psychotic and depressive episodes in response to 
stress.  He stated that all of the veteran's prior 
psychiatric admissions were triggered by stress, and he had 
difficulty with interpersonal relationships all of his life.  
The examiner indicated that the veteran had marked difficulty 
coping with responsibilities and conflicts during his 
adolescent years and he had a withdrawn type of existence 
with very few close friends.  The veteran had difficulty 
responding to the needs of his children and his detachment 
from family and social relationships were a pervasive pattern 
in his life.  The examiner opined that there was no change in 
diagnosis, as the veteran had always been diagnosed with a 
personality disorder.  The examiner also opined that the 
veteran's psychiatric problems began before he entered 
military service, and that he suffered from a personality 
disorder.  He noted that personality disorders were a way of 
life and were lifelong patterns of behavior.  The examiner 
noted that the military service was a stressor, but the 
veteran's military service did not cause the illness.



Analysis

The veteran's induction examination showed no psychiatric 
disability.  However, the veteran is not presumed to have 
entered active duty in sound condition.  On his July 1965 
Report of Medical History, the veteran indicated that he had 
had, or has, nervous trouble.  Service medical records show 
that the veteran was seen in October 1966 worried about 
having VD and had some anxiety about his wife finding out.  
In November 1966, the veteran complained of pain and redness 
of the urethra.  A notation indicated that it was believed 
this represented a VD phobia.  Clinical and hospitalization 
reports indicate that the veteran's psychiatric disability 
was present early in his adolescence and there is no medical 
evidence linking his military service to his psychiatric 
disability.  The totality of the circumstances of this case 
compels the Board to conclude that the record shows by clear 
and unmistakable evidence that the veteran's psychiatric 
disability existed prior to service.  See Doran v. Brown, 6 
Vet. App. 283, 286 (1994); Harris v. West, 203 F. 3d 1347 
(2000).  As such, the presumption of soundness is rebutted.  
Thus, the question becomes whether the veteran's preexisting 
psychiatric disability was aggravated by service.

The service medical records show that the veteran was seen in 
October 1966 indicating that the veteran had dysuria for 2 
months and was worried about having VD.  He indicated that he 
bought medicine downtown and treated himself but got a side 
effect of pain and stopped.  It was noted that the veteran 
had some anxiety about his wife finding out.  In November 
1966, the veteran was seen for complaints in the left 
inguinal area.  He also complained of pain and redness of the 
urethra.  It was noted that it was believed this represented 
VD phobia.  There is no indication that the veteran was 
diagnosed with any psychiatric disability in service or that 
any specific behavior required any prolonged treatment or 
hospitalization.  The veteran's separation examination dated 
April 1967 shows normal psychiatric clinical evaluation.  
There is no medical opinion dated during or after service to 
show that the veteran's psychiatric disability worsened 
during service.  

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the probative and 
credible evidence indicates that the veteran had a 
psychiatric disability which preexisted his period of active 
service and which was not aggravated by such service.  The 
statutory presumption of soundness has been rebutted by clear 
and unmistakable evidence.  Aggravation will not be conceded 
in this case because there is no medical evidence that the 
veteran's preexisting psychiatric disability increased in 
severity during his period of military service. Because no 
competent evidence has been received to otherwise show that 
the claimant's preexisting psychiatric disability underwent a 
chronic or permanent worsening during service, the appeal 
must be denied.

C.  Low back disability

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a low back disability.  The 
veteran's separation examination dated April 1967 found a 
normal clinical evaluation noted for the spine, and other 
musculoskeletal.  

A June 1999 VA psychiatric examination noted an impressions 
of spinal biomechanical alterations noted (degenerative 
changes, mild and lower cervical spine most prominent at C5-6 
disc level) with mild osteopenia suggested.  It was noted 
that these may be accentuated due to the technical factors; 
spondylosis with developmental wedging, thoracic spine and 
degenerative changes, cervical spine.  The examiner noted an 
EMG study conducted in November 1997 due to the veteran's 
complaints of neck and back pain.  The impression was normal 
study of both the upper and lower extremities.

At his May 2002 VA examination, the veteran reported a 
history of hepatitis C and was claiming that he had some back 
pain, which he thought was related to his hepatitis C.  The 
veteran recounted no injury to his back at all during his 
military service and indicated it started hurting in the 
early 1970's when he was a factory worker.  He complained of 
occasional low back pain with no radiculopathy.  He reported 
only hurting when he over did it with significant heavy 
lifting.  

The assessment noted that the veteran had some occasional low 
back pain.  The examiner noted that there was no correlation 
between hepatitis C and low back pain.  He noted that merely 
here to have an injury which the veteran does not recount any 
history of would be the only condition that would be 
correlated to this.  The examiner indicated that the veteran 
did not have any significant low back pathology.  X-rays 
showed minimal degenerative changes of the lumbosacral spine 
and some osteopenia.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a low back disability.  
Service medical records do not show that the veteran 
complained or was treated for a low back disability.  At his 
May 2002 VA examination, the veteran reported no injury to 
his back in service and asserted that his low back disability 
was due to his service-connected hepatitis C.  The examiner 
found no correlation between hepatitis C and the veteran's 
low back pain.

Although the veteran asserts that his low back disability 
developed as a result of his hepatitis C, as a layperson, the 
veteran is not competent to provide evidence that requires 
medical knowledge, such as linking his current back pain to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the record includes no medical opinions stating 
that the low back disability is the result of a disease or 
injury the veteran had in service.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



D.  Diabetes mellitus

Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of diabetes mellitus.  The 
veteran's separation examination dated April 1967 showed no 
diagnosis of diabetes mellitus.  In addition, service 
personal records indicate that the veteran was a clerk typist 
and served in Thailand from April 1966 to April 1967.  The 
veteran contends that while in route to Thailand he had a 
two-hour lay over at the Saigon air terminal.

An October 1992 VA psychiatric examination indicated a 
diagnosis of diabetes mellitus.  A statement from Anderson 
Family Health Specialists dated March 2002 indicates that the 
veteran was previously treated there for Diabetes Type II.

Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Based on this evidence, it is found that the veteran is not 
entitled to service connection for diabetes mellitus.  The 
disorder was not manifested during service or for many years 
following service, and thus the veteran is not entitled to 
service connection on a direct or presumptive basis.  The 
veteran is also not entitled to service connection under 38 
C.F.R. § 3.313 based on service in Vietnam.  While the 
veteran clearly has been diagnosed with diabetes mellitus, 
there is absolutely no evidence that he served in Vietnam and 
although the veteran indicates he had a two-hour layover at 
the terminal at the Saigon airport, this could not be 
confirmed by the evidence of record.




ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for diabetes secondary to 
exposure to Agent Orange is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

